Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
FINAL ACTION

Response to Amendment
The amendment filed on 12/17/2020 has been received and claims 1-5, 7-10, and 21-31 are pending.
Claim Objections
Claims 1-5, 7-10, and 21-23 are objected to because of the following informalities:  in line 11 of Claim 1, insert --the-- before “at least one air duct exhaust”.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claims 1-2, 5, 9, and 22-23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yoshida (20030024254) in view of Goswami (5933702) or Longstaff (20090098014).
As to Claims 1, 9, and 23, Yoshida (‘254) discloses a refrigerator (1) comprising: 
a cabinet (3-10) coupled to one or more doors (3, 4, 5, 6) forming a storage compartment (7, 8, 9, 10); and 
an air purifying duct system (21A; 21B) positioned in the storage compartment (7, 8, 9, 10), wherein the air purifying duct system (21A; 21B) comprises: 
an air duct (19A, 19B; 20A, 20B; 21, 21A, 21B) in fluid communication with the storage compartment (8; 9) (see Figure 14), wherein the air duct (19A, 19B; 20A, 20B; 21, 21A, 21B) (see Figures 3, 9, and 12) includes:
at least one air duct intake (i.e. opening for 19B/20B in 7/10);
at least one air duct exhaust (i.e. opening for 19A/20B such as 16, 17, 18);
a fan (14; 14A, 14B) configured to draw air from the storage compartment (7,  8, 9,10) into the air duct (19A, 19B; 20A, 20B; 21, 21A, 21B) through the at least one air duct intake (i.e. opening for 19B/20B in 7/10) and exhaust the air into the storage compartment (7, 8, 9, 10) through the at least one air duct exhaust (i.e. opening for 19A/20B such as 16, 17, 18) (see Figures 3, 9, 12 and 14); 
a photocatalyst (23) disposed in at least a portion (21; 21A; 21B) of the air duct (19A, 19B; 20A, 20B; 21, 21A, 21B) between the at least one air duct intake (i.e. opening for 19B/20B in 7/10) and the at least one air duct exhaust (i.e. opening for 19A/20B such th – 10th lines from the bottom and [0046] – line 5,  p. 12 [0125] – lines 2-3); 
wherein the photocatalyst (23) is adapted/capable to reduce airborne bacterial in the storage compartment (7-10) by at least 60% within one minute; 
one or more LEDs (24) positioned to project light onto the photocatalyst (23) (see entire document, particularly Figure 5, p. 4 [0045] – 7th - 8th lines from the bottom and [0047] – lines 1-3,  p. 12 [0125] – lines 4-5); and 
an air circulation path (i.e. path indicated by arrows - see Figure 14) configured to direct pathogens within the storage compartment into the air duct (19A, 19B; 20A, 20B; 21, 21A, 21B) using the fan (14A; 14B);
wherein air that enters the at least one air duct intake (i.e. opening for 19B/20B in 7/10) passes through the portion (21; 21A; 21B) of the air duct (19A, 19B; 20A, 20B; 21, 21A, 21B) containing the photocatalyst (23) prior to exiting the air duct (19A, 19B; 20A, 20B; 21, 21A, 21B) through the at least one air duct exhaust (i.e. opening for 19A/20B such as 16, 17, 18) (see Figures 3, 9, and 12);
wherein the air duct (19A, 19B; 20A, 20B; 21, 21A, 21B) (see Figures 3, 9, and 12) includes at least one filter (22; 22A; 22B) disposed in the air circulation path between the at least one air duct intake (i.e. opening for 19B/20B in 7/10) and the at least one air duct exhaust (i.e. opening for 19A/20B such as 16, 17, 18) (see Figures 3, 9, 12 and 14), and
wherein the fan (14; 14A; 14B) is configured to draw air from the storage compartment (7, 8, 9, 10) into the air duct (19A, 19B; 20A, 20B; 21, 21A, 21B) through the at least one air intake (i.e. opening for 19B/20B in 7/10) and through the at least one filter (22; 22A; 22B) 
	Yoshida (‘254) does not appear to specifically teach that the photocatalyst disposed on at least a portion of an interior surface of the air duct.
It was known in the art before the effective filing date of the claimed invention to provide a photocatalyst on at least a portion of an interior surface of an air duct. Goswami (‘702) discloses an air purifying duct system (10) comprising:
an air duct (21; 22) in communication with a storage compartment (i.e. enclosed room/environment in communication with 22/10); 
a fan (65) configured to circulate air between the storage compartment and the air duct (21; 22); 
a photocatalyst disposed on at least a portion (29) of an interior surface (31) of the air duct (21; 22) (see entire document, particularly Col. 6 lines 17-62), wherein the photocatalyst is adapted/capable to reduce airborne bacterial in the storage compartment by at least 60% within one minute; and 
one or more UV light sources (24) positioned to project light onto the photocatalyst (at 29, 31) (see Figures 2-6),
in order to destroy microorganisms and organic chemical and any associated odors (see entire document, particularly Col. 3 lines 21-30).
Longstaff (‘014) also discloses an air purifying duct system (20) comprising:
an air duct (20; 27; 29) in communication with a storage compartment (45; 47) (see Figures 16 and 18-19); 

a photocatalyst disposed on at least a portion of an interior surface of the air duct (0; 27; 29) (see entire document, particularly Figures 5-6 and 17, p. 2 [0020], p. 4 [0059] – lines 10-11), wherein the photocatalyst is adapted/capable to reduce airborne bacterial in the storage compartment by at least 60% within one minute; and  
one or more LEDs (22; 23; 25) positioned to project light onto the photocatalyst (see entire document, particularly Figures 2, 5-7 and 19, p. 4 [0058] – last line),
in order to destroy microorganisms and organic chemical (see entire document, particularly p. 4 [0059] – lines 5-8).
It would have been obvious to one of ordinary skill in this art before the effective filing date of the claimed invention to provide a photocatalyst on at least a portion of an interior surface of the air duct of Yoshida as known alternate configuration in order to destroy microorganisms and/or organic chemicals as shown by Goswami or Longstaff.

As to Claim 2, Goswami (‘702) discloses that the one or more LEDs (24) project UV-A, UV-B, or combination thereof onto the photocatalyst (see entire document, particularly Col. 6 lines 26-27).
Longstaff (‘014) discloses that the one or more LEDs (24) project UV-A, UV-B, UV-C, or combination thereof onto the photocatalyst (see entire document, particularly p. 4 [0057]-[0058]).

2) (see entire document, particularly p. 12 [0125] – line 3).
Goswami (‘702) discloses that the photocatalyst comprises at least one material of titanium dioxide nanoparticles (TiO2) (see entire document, particularly Col. 6 line 55). 
Longstaff (‘014) discloses that the photocatalyst comprises at least one material of titanium dioxide nanoparticles (TiO2) (see entire document, particularly p. 4 [0059] – lines 5-6).

As to Claim 22, Yoshida (‘254) discloses that the one or more LEDs (24) are positioned to project light onto the at least a portion of an interior surface of the air duct (21) (see Figure 5).
Longstaff (‘014) discloses that the one or more LEDs (24) are positioned to project light onto the at least a portion of the interior surface of the air duct containing the photocatalyst (see Figures 1-19).
Thus, Claims 1-2, 5, 9, and 22-23 would have been obvious within the meaning of 35 U.S.C. 103 over the combined teachings of Yoshida (‘254) and Goswami (‘702) or Longstaff (‘014).

Claims 3, 8, and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yoshida (20030024254) in view of Goswami (5933702) or Longstaff (20090098014) as applied to claim 1 above, and further in view of Park (20090136389).
Yoshida (‘254) and Goswami (‘702) or Longstaff (‘014) is relied upon for disclosure described in the rejection of claim 1 under 35 U.S.C. 103.

It was known in the art before the effective filing date of the claimed invention to provide silver nanoparticles in a nano-coating on an interior surface of an air duct. Park (‘389) discloses an air purifying system (10) comprising:
a photocatalyst disposed on at least a portion of an interior surface (30) of an air duct (i.e. where system 10 is located – see entire document, particularly p. 2 [0040]), wherein the photocatalyst is a coating containing a mixture of titanium dioxide nanoparticles (TiO2) and silver nanoparticles (Ag) (see entire document, particularly p. 2 [0025]-[0026]); 
a nano-coating disposed on at least a portion of the interior surface (30) of the air duct (see entire document, particularly p. 2 [0030]);
one or more light sources (20) positioned to project light onto the photocatalyst (see Figures 1-4); and
a plurality of fins (30; 38) coupled to the air duct (see entire document, particularly p. 2 [0040]);
in order to remove diverse pathogenic bacteria and organic compounds and to sterilize and disinfect air (see entire document, particularly p. 3 [0044] – last 3 lines).
It would have been obvious to one of ordinary skill in this art before the effective filing date of the claimed invention to provide a nano-coating/silver nanoparticles and a plurality of fins in the air duct of Yoshida as modified by Goswami or Longstaff as a known configuration in 
Thus, Claims 3, 8, and 21 would have been obvious within the meaning of 35 U.S.C. 103 over the combined teachings of Yoshida (‘254), Goswami (‘702) or Longstaff (‘014), and Park (‘389).
	
Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yoshida (20030024254) in view of Goswami (5933702) or Longstaff (20090098014) as applied to claim 1 above, and further in view of Iwasaki (20080286643).
Yoshida (‘254) and Goswami (‘702) or Longstaff (‘014) is relied upon for disclosure described in the rejection of claim 1 under 35 U.S.C. 103.
Neither Yoshida (‘254) nor Goswami (‘702) or Longstaff (‘014) appears to specifically teach that the photocatalyst is a coating containing a mixture of zirconium dioxide nanoparticles (ZrO2) and gallium nanoparticles (Ga). 
It was known in the art before the effective filing date of the claimed invention to provide a coating containing a mixture of zirconium dioxide nanoparticles (ZrO2) and gallium nanoparticles (Ga) as photocatalyst. Iwasaki (‘643) discloses an air purifying system (1) (see Figure 1) comprising a photocatalyst in the form of a coating (14) containing a mixture of zirconium dioxide nanoparticles (ZrO2) and gallium nanoparticles (Ga) (see entire document, particularly p. 4 [0062] – lines 8-11 and 17-19) as known materials for photocatalyst. It would have been obvious to one of ordinary skill in this art before the effective filing date of the claimed invention to provide a coating containing a mixture of zirconium dioxide nanoparticles (ZrO2) and gallium nanoparticles (Ga) as photocatalyst in the air purifying duct of Yoshida as 
Thus, Claim 4 would have been obvious within the meaning of 35 U.S.C. 103 over the combined teachings of Yoshida (‘254), Goswami (‘702) or Longstaff (‘014), and Iwasaki (‘643).

Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yoshida (20030024254) in view of Goswami (5933702) or Longstaff (20090098014) as applied to claim 1 above, and further in view of Kaiser (6736885).
Yoshida (‘254) and Goswami (‘702) or Longstaff (‘014) is relied upon for disclosure described in the rejection of claim 1 under 35 U.S.C. 103.
While Yoshida (‘254) discloses that the air duct (20; 21A; 21B) comprises at least two air duct intakes (i.e. adjacent 22A and 22B) and a plurality of air duct exhausts (at 15DA/1 and 15DB/2) positioned along a back wall of the storage compartment (8-9) (see Figures 13-14), neither Yoshida (‘254) nor Goswami (‘702) or Longstaff (‘014) appears to specifically teach that the at least two air duct intake are positioned on opposite sidewalls of the storage compartment. 
It was known in the art before the effective filing date of the claimed invention to provide air duct intakes positioned on opposite sidewalls of a storage compartment. Kaiser (‘885) discloses a refrigerator (20) comprising: 
a cabinet coupled to one or more doors (such as 71) forming a storage compartment (50) (see Figures 1 and 3); and 
an air purifying duct system (60) positioned in the storage compartment (50) (see Figures 5-7), wherein the air purifying duct system (60) comprises: 
an air duct (52) in fluid communication with the storage compartment (55); 
the air duct (52); 
one or more light sources (such as 17; 47) positioned to project light; and 
an air circulation path (i.e. air flow path indicated by arrow) configured to direct pathogens within the storage compartment (50) into the air duct (52) using the fan (59);
wherein the air duct (52) comprises at least two air duct intakes (56) positioned on opposing sidewalls of the storage compartment (50) (see Figures 5-6) and a plurality of air duct exhausts (57) (capable of being positioned along a back wall of the storage compartment (50) - see Figure 7),
in order to allow air from the storage compartment to flow into and through the air purifying duct system (see Figures 5-7).
It would have been obvious to one of ordinary skill in this art before the effective filing date of the claimed invention to position at least two air duct intake on opposite sidewalls of the storage compartment in the refrigerator of Yoshida as modified by Goswami or Longstaff as known alternate configuration in order to allow air flow into and through the air purifying duct system so as to enable purification of air as shown by Kaiser.
Thus, Claim 7 would have been obvious within the meaning of 35 U.S.C. 103 over the combined teachings of Yoshida (‘254), Goswami (‘702) or Longstaff (‘014), and Kaiser (‘885).
		
Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yoshida (20030024254) in view of Goswami (5933702) or Longstaff (20090098014) as applied to claim 1 above, and further in view of Yamanaka (5919422).

Neither Yoshida (‘254) nor Goswami (‘702) or Longstaff (‘014) appears to specifically teach that the photocatalyst is additionally disposed on one or more blades of the fan. 
It was known in the art before the effective filing date of the claimed invention to provide photocatalyst on one or more blades of a fan. Yamanaka (‘422) discloses an air purifying system (see Figure 8) comprising: 
an air duct (87);
a photocatalyst (85) disposed on at least a portion of an interior surface of the air duct (87) in the form of one or more blades (83) of a fan (see Figure 8, Col. 20 lines 4-5); and
one or more LEDs (89) positioned to project light onto the photocatalyst (see Figures 1-4); and
in order to purify air (see Col. 20 lines 16 and 27-31).
It would have been obvious to one of ordinary skill in this art before the effective filing date of the claimed invention to provide photocatalyst on one or more blades of the fan of Yoshida as modified by Goswami or Longstaff as a known position/location for photocatalyst in order to purify air as shown by Yamanaka.
Thus, Claim 10 would have been obvious within the meaning of 35 U.S.C. 103 over the combined teachings of Yoshida (‘254), Goswami (‘702) or Longstaff (‘014), and Yamanaka (‘422).

Claims 24-26, 28, and 31 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yoshida (20030024254) in view of Park (20090136389) and Goswami (5933702) or Longstaff (20090098014).
As to Claims 24, 26 and 31, Yoshida (‘254) discloses a refrigerator (1) comprising: 
a cabinet (3-10) coupled to one or more doors (3, 4, 5, 6) forming a storage compartment (7, 8, 9, 10); and 
an air purifying duct system (21A; 21B) positioned in the storage compartment (7, 8, 9, 10), wherein the air purifying duct system (21A; 21B) comprises: 
at least one air duct (19A, 19B; 20A, 20B; 21, 21A, 21B) in fluid communication with the storage compartment (8; 9) (see Figure 14), wherein the at least one air duct (19A, 19B; 20A, 20B; 21, 21A, 21B) (see Figures 3, 9, and 12) includes:
an air duct intake (i.e. opening for 19B/20B in 7/10);
an air duct exhaust (i.e. opening for 19A/20B such as 16, 17, 18);
a fan (14; 14A, 14B) configured to draw air from the storage compartment (7,  8, 9,10) into the at least one air duct (19A, 19B; 20A, 20B; 21, 21A, 21B) through the air duct intake (i.e. opening for 19B/20B in 7/10) and exhaust the air into the storage compartment (7, 8, 9, 10) through the air duct exhaust (i.e. opening for 19A/20B such as 16, 17, 18) (see Figures 3, 9, 12 and 14); and
a photocatalyst (23) disposed in at least a portion (21; 21A; 21B) of the air duct (19A, 19B; 20A, 20B; 21, 21A, 21B) between the air duct intake (i.e. opening for 19B/20B in 7/10) and the air duct exhaust (i.e. opening for 19A/20B such as 16, 17, 18) (see entire document, particularly Figures 3, 9, and 12, p. 4 [0045] – 8th – 10th lines from the bottom and [0046] – line 5,  p. 12 [0125] – lines 2-3); 

one or more LEDs (24) positioned to project light onto the photocatalyst (23) (see entire document, particularly Figure 5, p. 4 [0045] – 7th - 8th lines from the bottom and [0047] – lines 1-3,  p. 12 [0125] – lines 4-5); 
wherein air that enters the at least one air duct intake (i.e. opening for 19B/20B in 7/10) passes through the portion (21; 21A; 21B) of the air duct (19A, 19B; 20A, 20B; 21, 21A, 21B) containing the photocatalyst (23) prior to exiting the air duct (19A, 19B; 20A, 20B; 21, 21A, 21B) through the at least one air duct exhaust (i.e. opening for 19A/20B such as 16, 17, 18) (see Figures 3, 9, and 12); and
wherein the fan (14; 14A; 14B) is configured to draw air from the storage compartment (7, 8, 9, 10) into and through the at least one air duct (19A, 19B; 20A, 20B; 21, 21A, 21B) containing the photocatalyst (23) (see Figures 3, 9, and 12-14).
	Yoshida (‘254) does not appear to specifically teach that the refrigerator is comprised of a plurality of fins disposed on at least a portion of a duct wall between the air duct intake and the air duct exhaust, or that the photocatalyst disposed on the plurality of fins and on at least a portion of the duct wall.
As to the limitation that a plurality of fins are disposed on a duct wall between the air duct intake and the air duct exhaust, it was known in the art before the effective filing date of the claimed invention to provide a photocatalyst coating on an interior surface in an air duct of an air purifier. Park (‘389) discloses an air purifying system (10) (see p. 1 [0012]) comprising:

a photocatalyst disposed on at least a portion of a duct wall (30) of the air duct (i.e. where system 10 is located – see entire document, particularly p. 1 [0012], p. 2 [0040]), wherein the photocatalyst is a coating containing a mixture of titanium dioxide nanoparticles (TiO2) and silver nanoparticles (Ag) (see entire document, particularly p. 2 [0025]-[0026]) disposed on at least a portion of the duct wall (30) (see entire document, particularly p. 2 [0030]);
one or more light sources (20) positioned to project light onto the photocatalyst (see Figures 1-4); and
in order to remove diverse pathogenic bacteria and organic compounds and to sterilize and disinfect air (see entire document, particularly p. 3 [0044] – last 3 lines).
It would have been obvious to one of ordinary skill in this art before the effective filing date of the claimed invention to provide a photocatalyst coating disposed on a plurality of fins and on at least a portion of a duct wall in the air duct of Yoshida as modified by Goswami or Longstaff as a known configuration in order to remove diverse pathogenic bacteria and organic compounds and to sterilize/disinfect air as shown by Park.
In addition, it was known in the art before the effective filing date of the claimed invention to provide a photocatalyst on at least a portion of an interior surface of an air duct. Goswami (‘702) discloses an air purifying duct system (10) comprising:
an air duct (21; 22) in communication with a storage compartment (i.e. enclosed room/environment in communication with 22/10); 

a photocatalyst disposed on at least a portion (29) of an interior surface (31) of the air duct (21; 22) (see entire document, particularly Col. 6 lines 17-62), wherein the photocatalyst is adapted/capable to reduce airborne bacterial in the storage compartment by at least 60% within one minute; and 
one or more UV light sources (24) positioned to project light onto the photocatalyst (at 29, 31) (see Figures 2-6),
in order to destroy microorganisms and organic chemical and any associated odors (see entire document, particularly Col. 3 lines 21-30).
Longstaff (‘014) also discloses an air purifying duct system (20) comprising:
an air duct (20; 27; 29) in communication with a storage compartment (45; 47) (see Figures 16 and 18-19); 
a fan (14) configured to circulate air between the storage compartment (45; 47) and the air duct (20; 27; 29) (see Figures 16 and 18-19); 
a photocatalyst disposed on at least a portion of an interior surface of the air duct (0; 27; 29) (see entire document, particularly Figures 5-6 and 17, p. 2 [0020], p. 4 [0059] – lines 10-11), wherein the photocatalyst is adapted/capable to reduce airborne bacterial in the storage compartment by at least 60% within one minute; and  
one or more LEDs (22; 23; 25) positioned to project light onto the photocatalyst (see entire document, particularly Figures 2, 5-7 and 19, p. 4 [0058] – last line),
in order to destroy microorganisms and organic chemical (see entire document, particularly p. 4 [0059] – lines 5-8).


As to Claim 25, Goswami (‘702) discloses that the one or more LEDs (24) project UV-A, UV-B, or combination thereof onto the photocatalyst (see entire document, particularly Col. 6 lines 26-27).
Longstaff (‘014) discloses that the one or more LEDs (24) project UV-A, UV-B, UV-C, or combination thereof onto the photocatalyst (see entire document, particularly p. 4 [0057]-[0058]).

As to Claim 28, Yoshida (‘254) discloses that the photocatalyst comprises at least one material of titanium dioxide nanoparticles (TiO2) (see entire document, particularly p. 12 [0125] – line 3).
Goswami (‘702) discloses that the photocatalyst comprises at least one material of titanium dioxide nanoparticles (TiO2) (see entire document, particularly Col. 6 line 55). 
Longstaff (‘014) discloses that the photocatalyst comprises at least one material of titanium dioxide nanoparticles (TiO2) (see entire document, particularly p. 4 [0059] – lines 5-6).

Thus, Claims 24-26, 28, and 31 would have been obvious within the meaning of 35 U.S.C. 103 over the combined teachings of Yoshida (‘254), Park (‘389), and Goswami (‘702) or Longstaff (‘014).
Claim 27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yoshida (20030024254) in view of Park (20090136389) and Goswami (5933702) or Longstaff (20090098014) as applied to claim 24 above, and further in view of Iwasaki (20080286643).
Yoshida (‘254), Park (‘389), and Goswami (‘702) or Longstaff (‘014) are relied upon for disclosure described in the rejection of claim 24 under 35 U.S.C. 103.
Neither Yoshida (‘254) nor Park (‘389) or Goswami (‘702) or Longstaff (‘014) appears to specifically teach that the photocatalyst is a coating containing a mixture of zirconium dioxide nanoparticles (ZrO2) and gallium nanoparticles (Ga). 
It was known in the art before the effective filing date of the claimed invention to provide a coating containing a mixture of zirconium dioxide nanoparticles (ZrO2) and gallium nanoparticles (Ga) as photocatalyst. Iwasaki (‘643) discloses an air purifying system (1) (see Figure 1) comprising a photocatalyst in the form of a coating (14) containing a mixture of zirconium dioxide nanoparticles (ZrO2) and gallium nanoparticles (Ga) (see entire document, particularly p. 4 [0062] – lines 8-11 and 17-19) as known materials for photocatalyst. It would have been obvious to one of ordinary skill in this art before the effective filing date of the claimed invention to provide a coating containing a mixture of zirconium dioxide nanoparticles (ZrO2) and gallium nanoparticles (Ga) as photocatalyst in the air purifying duct of Yoshida as modified by Park and Goswami or Longstaff as known photocatalyst materials in order to purify air as shown by Iwasaki.
Thus, Claim 27 would have been obvious within the meaning of 35 U.S.C. 103 over the combined teachings of Yoshida (‘254), Park (‘389), Goswami (‘702) or Longstaff (‘014), and Iwasaki (‘643).

Claim 29 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yoshida (20030024254) in view of Park (20090136389) and Goswami (5933702) or Longstaff (20090098014) as applied to claim 24 above, and further in view of Kaiser (6736885).
Yoshida (‘254), Park (‘389), and Goswami (‘702) or Longstaff (‘014) are relied upon for disclosure described in the rejection of claim 24 under 35 U.S.C. 103.
While Yoshida (‘254) discloses that the air duct (20; 21A; 21B) comprises at least two air duct intakes (i.e. adjacent 22A and 22B) and a plurality of air duct exhausts (at 15DA/1 and 15DB/2) positioned along a back wall of the storage compartment (8-9) (see Figures 13-14), neither Yoshida (‘254) nor Park (‘389) or Goswami (‘702) or Longstaff (‘014) appears to specifically teach that the at least two air duct intake are positioned on opposite sidewalls of the storage compartment. 
It was known in the art before the effective filing date of the claimed invention to provide air duct intakes positioned on opposite sidewalls of a storage compartment. Kaiser (‘885) discloses a refrigerator (20) comprising: 
a cabinet coupled to one or more doors (such as 71) forming a storage compartment (50) (see Figures 1 and 3); and 
an air purifying duct system (60) positioned in the storage compartment (50) (see Figures 5-7), wherein the air purifying duct system (60) comprises: 
an air duct (52) in fluid communication with the storage compartment (55); 
a fan (59) configured to circulate air between the storage compartment (55) and the air duct (52); 
one or more light sources (such as 17; 47) positioned to project light; and 

wherein the air duct (52) comprises at least two air duct intakes (56) positioned on opposing sidewalls of the storage compartment (50) (see Figures 5-6) and a plurality of air duct exhausts (57) (capable of being positioned along a back wall of the storage compartment (50) - see Figure 7),
in order to allow air from the storage compartment to flow into and through the air purifying duct system (see Figures 5-7).
It would have been obvious to one of ordinary skill in this art before the effective filing date of the claimed invention to position at least two air duct intake on opposite sidewalls of the storage compartment in the refrigerator of Yoshida as modified by Park and Goswami or Longstaff as known alternate configuration in order to allow air flow into and through the air purifying duct system so as to enable purification of air as shown by Kaiser.
Thus, Claim 29 would have been obvious within the meaning of 35 U.S.C. 103 over the combined teachings of Yoshida (‘254), Park (‘389), Goswami (‘702) or Longstaff (‘014), and Kaiser (‘885).
		
Claim 30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yoshida (20030024254) in view of Park (20090136389) and Goswami (5933702) or Longstaff (20090098014) as applied to claim 24 above, and further in view of Yamanaka (5919422).
Yoshida (‘254), Park (‘389), and Goswami (‘702) or Longstaff (‘014) are relied upon for disclosure described in the rejection of claim 24 under 35 U.S.C. 103.

It was known in the art before the effective filing date of the claimed invention to provide photocatalyst on one or more blades of a fan. Yamanaka (‘422) discloses an air purifying system (see Figure 8) comprising: 
an air duct (87);
a photocatalyst (85) disposed on at least a portion of an interior surface of the air duct (87) in the form of one or more blades (83) of a fan (see Figure 8, Col. 20 lines 4-5); and
one or more LEDs (89) positioned to project light onto the photocatalyst (see Figures 1-4); and
in order to purify air (see Col. 20 lines 16 and 27-31).
It would have been obvious to one of ordinary skill in this art before the effective filing date of the claimed invention to provide photocatalyst on one or more blades of the fan of Yoshida as modified by Park and Goswami or Longstaff as a known position/location for photocatalyst in order to purify air as shown by Yamanaka.
Thus, Claim 30 would have been obvious within the meaning of 35 U.S.C. 103 over the combined teachings of Yoshida (‘254), Park (‘389), Goswami (‘702) or Longstaff (‘014), and Yamanaka (‘422).

Response to Arguments
Applicant's arguments filed 12/17/2020 have been fully considered but they are not persuasive. 
always” flow through the photocatalyst. Examiner also indicates that the air does flow in through the at least one air duct intake into the air duct and while the dampers operate/close the air within the air duct passed through/by the photocatalyst and the one or more LED in the bypass channel prior to being released through opened dampers and through the at least one air duct exhaust back into the storage compartment.
As to applicant’s arguments in pp. 13-14 and pp. 17-18 of Remarks in regards to Goswami and Longstaff, examiner points out that applicant's arguments are arguments against the references individually, where one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). In addition, examiner disagrees and points out that both Goswami and Longstaff merely demonstrates alternate configurations of deodorizing devices in systems requiring air flow treatment and it would have been well within the purview of one of ordinary skill in the art before the effective filing date of the claimed invention to provide an alternate known configuration in the device of Yoshida in order to provide deodorization/remediation of air flowing therethrough. Moreover, examiner further indicates that the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).
	As to applicant’s argument in pp. 17-18 of Remarks in regards to Park, examiner indicates that applicant's arguments are arguments against the references individually, where one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). In addition, examiner would In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to REGINA M YOO whose telephone number is (571)272-6690.  The examiner can normally be reached on Monday - Friday, 10:30 am - 7 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Marcheschi can be reached on (571)272-1374.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/REGINA M YOO/            Primary Examiner, Art Unit 1799